Exhibit 10.2

 

[g264412kki001.jpg]

 

October 17, 2008

 

Mr. Charles A. Berardesco

Vice President, Deputy General Counsel,

            Chief Compliance Officer & Corporate Secretary

Constellation Energy Group, Inc.

100 Constellation Way - Suite 1700P

Baltimore, Maryland  21202

 

                Re:  Waivers.

 

Dear Charlie:

 

This letter is in connection with the transactions contemplated by the Agreement
and Plan of Merger (the “Merger Agreement”), dated as of September 19, 2008, by
and among Constellation Energy Group, Inc., a Maryland corporation
(“Constellation”), MidAmerican Energy Holdings Company, an Iowa corporation, and
MEHC Merger Sub Inc., a Maryland corporation (the “Merger”).

 

In consideration of my continued employment with Constellation on an at-will
basis after the date of this letter and other good and valuable consideration, I
acknowledge I have received, I hereby amend my Change in Control Severance
Agreement, made as of January 9, 2006 (the “Agreement”), to provide that, in the
event of my Qualifying Termination (as defined in the Agreement) following the
Merger, the Severance Benefit payable pursuant to Section 2(a) and Section 3(a),
as applicable, shall be equal to the lower of (A) $2,000,000 and (B) one times
(instead of two times) the sum of sub-clauses (i) and (ii) of Section 2(a) of
the Agreement.  This amendment to the Agreement is effective immediately, but
will be terminated and rendered null and void if the Merger Agreement is
terminated before consummation of the Merger.

 

 

Very truly yours,

 

 

 

/s/ Thomas V. Brooks

 

Thomas V. Brooks

 

President, Constellation Energy Resources

 

Executive Vice President, Constellation Energy

 

 

ACKNOWLEDGED AND ACCEPTED:

 

CONSTELLATION ENERGY GROUP, INC.

 

 

By:

/s/ Charles A. Berardesco

 

 

Charles A. Berardesco

 

Vice President, Deputy General Counsel,

 

Chief Compliance Officer & Corporate Secretary

 

--------------------------------------------------------------------------------